t c summary opinion united_states tax_court maria corbisiero petitioner and john a snider jr intervenor v commissioner of internal revenue respondent docket no 3356-13s filed date jack e thornton jr for petitioner john a snider jr pro_se james roland rich for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case by final appeals determination dated date respondent granted partial relief under sec_6015 to petitioner regarding her claim for relief from joint_and_several_liability for federal_income_tax for petitioner timely filed a petition with this court under sec_6015 seeking review of respondent’s determination and requesting full relief thereafter petitioner’s former spouse filed a notice to intervene pursuant to rule b opposing any relief to petitioner the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for background some of the facts have been stipulated and they are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure at trial respondent conceded that petitioner is entitled to full relief under sec_6015 intervenor continues to contend that petitioner should not be granted any relief whatsoever reference petitioner resided in the state of north carolina when the petition was filed petitioner and intervenor were married for approximately years after petitioner and intervenor’s children were born petitioner worked as a homemaker petitioner was not employed outside of the home in and she had not been so employed for approximately years prior thereto during petitioner’s marriage intervenor owned and managed a corporation preferred rent-a-jon inc business petitioner assisted intervenor approximately one day a week in his business by performing office work such as preparing invoices or depositing checks petitioner was not an employee of the business nor did she receive any income from it in although petitioner and intervenor had a joint personal bank account they maintained a low balance and generally did not use such account for their personal expenses rather the couple’s personal expenses for items such as groceries clothing and recreation were paid from funds in intervenor’s business bank account during their marriage petitioner and intervenor filed joint federal_income_tax returns petitioner was not involved in the preparation of such returns in mid-date petitioner and intervenor filed a joint income_tax return for the tax_year petitioner did not provide any information to the preparer in the preparation of that return nor was she otherwise involved in its preparation petitioner did not sign the return however she did not object to its filing nor did she seek to disavow it at the time that the return was filed petitioner was aware that it reported a liability however at the time that the return was filed petitioner reasonably thought on the basis of the couple’s past taxpaying history that the amount owing would be paid_by intervenor within a reasonable period of time from his business income petitioner and intervenor separated in date and their divorce was finalized in date on date after the couple had separated but before their divorce become final petitioner filed form_8857 request for innocent spouse relief for the tax_year on date after the couple’s divorce had become final respondent issued the final appeals determination partially granting petitioner’s request for relief under sec_6015 petitioner then filed a timely petition with this court in date thereafter in date intervenor filed a notice of intervention arguing that petitioner should not be granted any innocent spouse relief whatsoever petitioner is currently employed and earns approximately dollar_figure per year which represents the sole source of her support petitioner’s income barely exceeds her basic everyday expenses petitioner’s financial circumstances on the date of trial were essentially the same as at the time that she filed her request for relief with respondent as previously noted respondent conceded at trial that petitioner is entitled to full innocent spouse relief under sec_6015 in contrast intervenor continues to argue that petitioner is not entitled to any relief whatsoever discussion married taxpayers may elect to file a joint federal_income_tax return sec_6013 generally each spouse filing the return is jointly and severally liable for the entire tax due sec_6013 pursuant to sec_6015 however a taxpayer may seek relief from joint liability petitioner contends that she should be granted relief from joint_and_several_liability pursuant to sec_6015 generally the spouse requesting relief bears the burden_of_proof see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir however to the extent that the commissioner is no longer an adverse_party to the taxpayer here because respondent agrees that petitioner is entitled to full relief and the intervenor opposes any relief the burden_of_proof would presumably shift to the intervenor see stergios v commissioner tcmemo_2009_15 wl at citing 115_tc_118 and 114_tc_354 however we need not decide whether the burden_of_proof shifts to intervenor in the instant case because we decide the issue by a preponderance_of_the_evidence see stergios v commissioner tcmemo_2009_ see also 132_tc_203 holding that in reviewing the commissioner’s determination under sec_6015 the court applies a de novo standard of review as well as a de novo scope of review i joint federal_income_tax return for sec_6013 provides that a husband and wife may file a joint income_tax return generally a joint income_tax return must be signed by both spouses sec_1_6013-1 income_tax regs petitioner argues that because she did not sign the tax_return she did not file a return for that year we disagree because their divorce was not finalized until petitioner and intervenor were eligible to file a joint_return for see sec_1_6013-4 income_tax regs whether an income_tax return is a joint_return or a separate_return of the other spouse is a question of fact harrington v commissioner tcmemo_2012_285 at citing 27_tc_270 aff’d 251_f2d_44 8th cir the determinative factor in deciding whether a filed return qualifies as a joint_return is whether a husband and wife intended to file a joint_return ziegler v commissioner tcmemo_2003_282 wl at n citing 22_tc_893 in evaluating intent this court has considered whether the nonsigning spouse filed a separate_return whether the nonsigning spouse objected to the joint filing and whether the prior filing history indicates an intent to file jointly harrington v commissioner at although the commissioner’s determination of jointness generally has a presumption of correctness and the taxpayer has the burden of proving it wrong 290_us_111 in the case of a spouse who does not sign a purported joint_return the presumption is removed and the burden of producing additional evidence that a joint_return was filed shifts to the commissioner 412_f2d_304 2d cir aff’g in part rev’g in part tcmemo_1967_174 carrick v commissioner tcmemo_1991_502 there is an exception to the general_rule that to constitute a valid joint_return the return must be signed by both taxpayers this exception holds that if an income_tax return is intended by both spouses as a joint_return the absence of the signature of one spouse does not prevent their intention from being realized 56_tc_1 the rule is generally applied when one spouse signs a joint_return usually for both spouses and it is shown that the other spouse has tacitly consented to the joint_return filing this is commonly referred to as the tacit_consent_rule see eg 35_tc_747 reifler v commissioner tcmemo_2013_258 at harris v commissioner tcmemo_1961_324 accordingly although the ultimate burden_of_proof remains with the taxpayer the commissioner bears the burden of going forward with evidence from which the court could conclude that the nonsigning spouse intended to file the purported joint_return esposito v commissioner tcmemo_1991_262 citing douglass v commissioner t c memo respondent has satisfied his burden of production first petitioner and intervenor had previously filed their federal_income_tax returns as married_filing_jointly second petitioner was aware that the return had been filed but she made no effort to disavow it in view of these facts petitioner has not satisfied her burden of establishing that she did not intend to file a joint_return with intervenor rather the tacit_consent_rule applies consequently the return filed for is a valid joint_return ii relief under sec_6015 as previously stated when a husband and wife elect to file a joint federal_income_tax return pursuant to sec_6013 each spouse becomes jointly and severally liable for the tax due on the spouses’ aggregate income see sec_6013 nevertheless an individual who has made a joint_return may elect to seek relief from joint_and_several_liability under subsections b c and f of sec_6015 sec_6015 f such relief may or may not be available depending on the particular facts and circumstances of the individual’s situation a relief under sec_6015 and c relief may be available under sec_6015 depending on if the proceedings arise from an understatement_of_tax or an underpayment_of_tax under sec_6015 and c relief is available only from an understatement or a deficiency and not from an underpayment of income_tax reported on a joint_return 705_f3d_980 9th cir aff’g tcmemo_2010_134 revproc_2013_34 sec_2 2013_43_irb_397 in the instant case petitioner’s liability did not arise from an understatement_of_tax or a deficiency but rather from an underpayment_of_tax that was reported on the return accordingly relief under sec_6015 or c is not available to petitioner and we therefore turn to sec_6015 to decide whether relief is available under that provision b equitable relief under sec_6015 as relevant herein a requesting spouse who is unable to qualify for relief pursuant to sec_6015 or c may nonetheless avoid joint_and_several_liability if taking into account all of the facts and circumstances it is inequitable to hold that individual liable for any unpaid tax sec_6015 and where the commissioner initially denies a requesting spouse full equitable relief under sec_6015 such individual may petition the court to determine the appropriate relief available sec_6015 our charge under sec_6015 is to decide whether a taxpayer is entitled to equitable relief on the basis of all the facts and circumstances sriram v commissioner tcmemo_2012_91 we revproc_2013_34 2013_43_irb_397 modifies and supersedes revproc_2003_61 2003_2_cb_296 and is effective for requests for relief filed on or after date or for requests for equitable relief pending on date whether with the irs its office of appeals or in a case docketed in a federal court revproc_2013_34 sec i r b pincite decide de novo whether equitable relief is warranted under sec_6015 porter v commissioner t c pincite pursuant to his grant of authority under sec_6015 the commissioner has established guidelines for determining whether an individual qualifies for equitable relief revproc_2013_34 supra modifying and superseding revproc_2003_61 2003_2_cb_296 the court considers these guidelines in light of the attendant facts and circumstances to decide whether equitable relief is appropriate but the court is not bound by them 136_tc_432 sriram v commissioner tcmemo_2012_91 threshold requirements the commissioner’s guidelines begin by establishing threshold requirements that must be satisfied before an equitable relief request may be considered revproc_2013_34 sec_4 i r b pincite the threshold requirements are the spouse filed a joint_return for the taxable_year for which the spouse seeks relief relief is not available to the spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent the tax_return and with several exceptions the tax_liability from which the spouse seeks relief is attributable to an item of the nonrequesting spouse id if the liability is partially attributable to the requesting spouse then relief can be considered only for the portion of the liability attributable to the nonrequesting spouse id a requesting spouse that satisfies the threshold conditions listed above must then demonstrate that equitable relief is appropriate under certain factors id sec dollar_figure and i r b pincite thus if the requesting spouse satisfies the so-called streamlined conditions under revproc_2013_34 sec_4 relief will be granted if however streamlined relief is not available then the commissioner will look to the facts and circumstances as set forth in revproc_2013_34 sec_4 to determine whether innocent spouse relief is available to the requesting spouse under that provision of the revenue_procedure these exceptions are attribution solely due to the operation of community_property law nominal ownership misappropriation of funds intended for the payment of tax abuse and fraud committed by the nonrequesting spouse as the reason for the erroneous item revproc_2013_34 sec_4 i r b pincite respondent concedes that petitioner meets all of the threshold conditions in respect of the entire tax_liability intervenor has given us no reason to think that petitioner has not satisfied any of the threshold requirements in any event on the basis of the record before us we conclude that petitioner has satisfied all of the threshold requirements accordingly we consider next whether petitioner is entitled to streamlined relief pursuant to revproc_2013_34 sec_4 streamlined requirements when the threshold conditions have been satisfied the commissioner will ordinarily grant relief with respect to an underpayment_of_tax if the requesting spouse meets each of the so-called streamlined requirements set forth in revproc_2013_34 sec_4 that section permits relief if all of the following requirements are satisfied on the date that the service makes a determination the requesting spouse is no longer married to the nonrequesting spouse on the date that the requesting spouse reasonably believed that the joint_return was filed the requesting spouse did not know or have reason to know that the nonrequesting spouse would not or could not pay the underpayment of the tax reported on the revproc_2013_34 supra relaxed the timely filing_requirements of revproc_2003_61 supra as respondent concedes that petitioner satisfied the more restrictive timely filing_requirements of the earlier revenue_procedure she has necessarily satisfied the more liberal one of the current revenue_procedure return at that time or within a reasonable period of time after the filing of the return and the requesting spouse would suffer economic hardship if relief were not granted at the time that respondent made the determination regarding the request for relief petitioner was no longer married to intervenor thus the first requirement is satisfied petitioner convincingly testified that she thought that the couple’s tax_liability would be paid from the income from intervenor’s business as this was the standard practice for their other personal expenses petitioner did not know or have reason to know that the full tax_liability would not be paid thus the second requirement is satisfied finally petitioner earns approximately dollar_figure per year her income barely matches her basic living_expenses respondent determined and we agree based on the record before us that petitioner would suffer economic hardship if relief were not granted thus the third requirement is satisfied in sum petitioner satisfies all of the streamlined requirements intervenor has given us no reason to think that disposition on this basis is inappropriate and there is nothing in the record that would negate such approach therefore pursuant to revproc_2013_34 sec_4 and as conceded by respondent petitioner is entitled to full innocent spouse relief for under sec_6015 to reflect the foregoing decision will be entered for petitioner
